EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Bahrami- 8/5/22.

The application has been amended as follows: 

1.	(Currently Amended) An Integrated Access and Backhaul (IAB) node that communicates over a radio interface, the IAB node comprising:
processing circuitry configured to:
perform cell selection or cell reselection based on whether a corresponding cell is associated with an IAB donor or another IAB node, wherein the IAB donor performs at least one synchronization signal and physical broadcast channel (SS/PBCH) block transmission, the at least one SS/PBCH block transmission for the cell selection or the cell reselection; and
forward signaling that is received from the IAB donor to a User Equipment (UE), the signaling for forcing the UE to reselect, or hand over from a current cell to, another cell, wherein:
a hop number is defined for each of the IAB donor, the IAB node, and the other IAB node, and
the hop number of the IAB donor is 0.

2.	(Currently Amended) An Integrated Access and Backhaul (IAB) donor that communicates over a radio interface, the IAB donor comprising:
transmitting circuitry configured to:
perform at least one synchronization signal and physical broadcast channel (SS/PBCH) block transmission, the at least one SS/PBCH block transmission for cell selection or cell reselection; and
send signaling to a User Equipment (UE) via an IAB node, the signaling for forcing the UE to reselect, or hand over from a current cell to, another cell, wherein:
a hop number is defined for each of the IAB donor and the IAB node, and
the hop number of the IAB donor is 0.

3.	(Currently Amended) A method for an Integrated Access and Backhaul (IAB) node that communicates over a radio interface, the method comprising:
performing cell selection or cell reselection based on whether a corresponding cell is associated with an IAB donor or another IAB node, wherein the IAB donor performs at least one synchronization signal and physical broadcast channel (SS/PBCH) block transmission, the at least one SS/PBCH block transmission for the cell selection or the cell reselection; and
forwarding signaling that is received from the IAB donor to a User Equipment (UE), the signaling for forcing the UE to reselect, or hand over from a current cell to, another cell, wherein:
a hop number is defined for each of the IAB donor, the IAB node, and the other IAB node, and
the hop number of the IAB donor is 0.

4.	(Canceled)

5.	(Currently Amended) The IAB node of claim 1, wherein:
a total number of Physical Random Access Channel (PRACH) preamble sequences associated with the cell selection or the cell reselection is 64, and
a number of Random Access Preambles in a Random Access Preamble group dedicated for IAB backhaul use or dedicated for IAB UE use is configured by a network.

6.	(Currently Amended) The IAB donor of claim 2, wherein:
a total number of Physical Random Access Channel (PRACH) preamble sequences associated with the cell selection or the cell reselection is 64, and
a number of Random Access Preambles in a Random Access Preamble group dedicated for IAB backhaul use or dedicated for IAB UE use is configured by a network.

7.	(Currently Amended) The method of claim 3, wherein:
a total number of Physical Random Access Channel (PRACH) preamble sequences associated with the cell selection or the cell reselection is 64, and
a number of Random Access Preambles in a Random Access Preamble group dedicated for IAB backhaul use or dedicated for IAB UE use is configured by a network.


Allowable Subject Matter
	Claims 1-3, 5-7 are allowed.

Closest references found:
("20090011762"|"20180184306"|"20200413457"|"20210259051")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
Integrated Access and Backhaul (IAB) node that communicates over a radio interface, the IAB node comprising:
processing circuitry configured to:
perform cell selection or cell reselection based on whether a corresponding cell is associated with an IAB donor or another IAB node, wherein the IAB donor performs at least one synchronization signal and physical broadcast channel (SS/PBCH) block transmission, the at least one SS/PBCH block transmission for the cell selection or the cell reselection; and
forward signaling that is received from the IAB donor to a User Equipment (UE), the signaling for forcing the UE to reselect, or hand over from a current cell to, another cell, wherein:
a hop number is defined for each of the IAB donor, the IAB node, and the other IAB node,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649